Exhibit 10.32

EXECUTION COPY

NINTH AMENDMENT AGREEMENT

Dated as of June 30, 2009

by and among

RESIDENTIAL FUNDING COMPANY, LLC,

as Borrower,

GMAC MORTGAGE, LLC,

as Borrower,

RESIDENTIAL CAPITAL, LLC AND CERTAIN OTHER

AFFILIATES OF THE BORROWERS PARTY HERETO,

as Guarantors or Obligors,

and

GMAC LLC,

as Initial Lender and as Lender Agent

and

Certain Other Financial Institutions and Persons from

time to time party hereto as Lenders

 

      Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

This NINTH AMENDMENT AGREEMENT (this “Agreement”), dated as of June 30, 2009
(the “Amendment Effective Date”), is by and among Residential Funding Company,
LLC, a Delaware limited liability company (“RFC”), GMAC Mortgage, LLC,
a Delaware limited liability company (“GMAC Mortgage” and, together with RFC,
each a “Borrower” and, collectively, the “Borrowers”), Residential Capital, LLC
and the other Affiliates of the Borrowers party hereto as Guarantors (each, a
“Guarantor”), the Affiliates of the Borrower party hereto as obligors, and GMAC
LLC, a Delaware limited liability company, in its capacity as Initial Lender and
as agent for the Lenders (in such capacity, the “Lender Agent”).

Reference is hereby made to the Loan Agreement dated as of June 4, 2008 among
the Borrowers, the Guarantors, the Initial Lender, the Lender Agent, the various
other parties signatory thereto as obligors, the financial institutions and
other Persons that are or may from time to time become parties thereto as
Lenders and Wells Fargo Bank, N.A. (as amended and modified through the date
hereof, the “Loan Agreement”).

RECITALS

1. Each of the parties hereto is a party to the Loan Agreement.

2. The parties hereto desire to make certain amendments to the Loan Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the matters set forth herein.

4. In consideration of the premises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Loan Agreement.

ARTICLE II

AMENDMENTS TO THE LOAN AGREEMENT

SECTION 2.1 Amendment to the Loan Agreement. Each of the parties hereto hereby
consents and agrees that Section 4.02(b) of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:

“(b) The Borrowers shall designate one or more of the Sales Proceeds Accounts as
“Servicing Advances Accounts”. Any amounts received in respect of the repayment
of Primary Collateral consisting of Servicing Advances received by an Obligor
shall be deposited in the Servicing Advances Accounts no later than the
Applicable Deposit Date and shall be held in the Servicing Advances Accounts
pending application of such proceeds in accordance with this Section 4.02(b). No
funds other than Net Cash Proceeds of Collateral Dispositions with respect to
Servicing Advances or amounts received in respect of the

 

      Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

repayment of Primary Collateral consisting of Servicing Advances shall be
deposited in the Servicing Advances Accounts. The Borrowers may withdraw
Collections (other than Net Cash Proceeds) on deposit in the Servicing Advances
Accounts, provided that no Default has occurred and is continuing and no Default
would result from such withdrawal, (i) to make Servicing Advances with respect
to Eligible Servicing Advances Agreements (which Servicing Advances, for the
avoidance of doubt, shall constitute Primary Collateral), (ii) to make
prepayments of any Loan in accordance with Section 2.09, or (iii) prior to
July 30, 2009 or such later date as designated in writing by the Lender Agent
for other corporate purposes, subject to the requirements that (A) the aggregate
amount withdrawn and not re-deposited pursuant to this clause (iii) shall not at
any time exceed the Excess Amount, (B) the Borrowers shall provide the Lender
Agent with prior written notice of any such withdrawals or deposits, along with
a certification of compliance with the terms of this Section 4.02(b) in the form
attached as Exhibit 2.03(c) or such other format acceptable to the Lender Agent
and (C) based on ResCap Treasury’s reasonable estimate in accordance with its
prior practices for calculations under this Agreement, no Borrowing Base
Deficiency would result from such withdrawal. The Borrowers covenant and agree
to deposit (i) any amounts withdrawn in excess of the Excess Amount within one
(1) Business Day of knowledge or notice that the aggregate outstanding amount of
such withdrawals is in excess of the Excess Amount or such later date as agreed
by the Lender Agent in writing, (ii) all amounts withdrawn pursuant to clause
(iii) of the immediately preceding sentence back in the applicable Servicing
Advances Accounts no later than July 31, 2009 or such later date as designated
in writing by the Lender Agent.

SECTION 2.2 New Definitions. Schedule 1.01 to the Loan Agreement is hereby
amended by adding the following new definition in the appropriate alphabetical
location therein:

“Excess Amount” means, initially $150,000,000, or at any time, such other amount
then most recently determined by the Lender Agent in writing, it being
understood and agreed that (i) the Lender Agent may, in its sole discretion,
change the Excess Amount no more frequently than once every thirty (30) days and
(ii) the Borrowers and the Lender Agent may, by mutual written agreement, change
the Excess Amount at any time.

SECTION 2.3 New Exhibit. The Loan Agreement is hereby amended by adding a new
Exhibit 2.03(c) thereto in the form attached hereto as Exhibit A.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date.

 

   2    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

SECTION 3.2 Opinions and Other Deliverables. The Obligors covenant and agree to
deliver or cause to be delivered (a) opinions of counsel to the Obligors with
respect to the transactions contemplated hereby, which opinions shall be in form
and substance satisfactory to the Lender Agent, on or before July 8, 2009 and
(b) such other documents, including but not limited to the Obligors’ board
resolutions approving this Agreement, as the Lender Agent may reasonably
request, which documents will be in form and substance satisfactory to the
Lender Agent, on or before July 15, 2009. The Obligors acknowledge and agree
that the Lender Agent may, upon the failure to deliver any of the items set
forth in clauses (i) and (ii) above in the timeframes set forth therein, declare
an Event of Default.

ARTICLE IV

NOTICES, ACKNOWLEDGEMENTS, CONFIRMATION AND REPRESENTATIONS

AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Loan Agreement or the Facility Documents with respect to the execution of this
Agreement.

SECTION 4.2 Reservation of Rights. The Obligors each hereby acknowledge and
agree that none of this Agreement, the making of any loan under the Loan
Agreement by a Lender and Lender’s or the Lender Agent’s consent thereto either
before or after the Amendment Effective Date shall constitute (w) an approval of
the accuracy of all or any portion of any Borrower funding request or related
certification, (x) a waiver or forbearance by a Lender or the Lender Agent under
any of the Facility Documents, (y) the acceptance by any Lender or the Lender
Agent of any course of conduct by any Obligor or any other Person or (z) an
agreement by a Lender or the Lender Agent to amend any of the Facility Documents
without all required approvals or related certification. The Obligors each
hereby further acknowledge and agree that the Lenders and the Lender Agent
reserve all rights, remedies and options under the Facility Documents to require
either Borrower to satisfy in all respects the conditions relating to the making
of any loan under the Facility Documents and each Obligor to perform all of its
obligations under the Facility Documents which are then due and owing or are
susceptible of performance, as the case may be.

SECTION 4.3 Confirmation of the Facility Documents. The Obligors each hereby
acknowledge and agree that, except as herein expressly amended, the Loan
Agreement and each other Facility Document (each as amended as of the date
hereof) are each ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms. Without limiting the
foregoing, each Obligor ratifies and reaffirms (a) its grant of a security
interest in all the Collateral pledged by it, and represents, confirms and
agrees that such security interest is a first priority perfected security
interest (subject to Permitted Liens) securing all Obligations and (b) all of
its other obligations under the Facility Documents executed and delivered by it.
As of the Amendment Effective Date, each reference in the Loan Agreement to
“this Agreement” or in any other Facility Document to the “Loan Agreement” shall
mean the Loan Agreement as amended by this Agreement, and as hereinafter amended
or restated.

 

   3    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

SECTION 4.4 Representations and Warranties. By its signature hereto, each
Obligor hereby represents and warrants that, before and after giving effect to
this Agreement, as follows:

(a) Its representations and warranties set forth in the Facility Documents
(each as amended as of the date hereof) are true and correct as if made on the
date hereof, except to the extent they expressly relate to an earlier date; and

(b) No Default has occurred and is continuing.

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Loan Agreement and the other
Facility Documents embody the entire agreement and understanding of the parties
hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

   4    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN
ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT
DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE
ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER
ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER
PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING
SUIT IN THE COURTS OF ANY JURISDICTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   5    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RESIDENTIAL FUNDING COMPANY, LLC,
as Borrower By:   /s/ Melissa White Name:   Melissa White Title:   Assistant
Treasurer

 

GMAC MORTGAGE, LLC,
as Borrower By:   /s/ Melissa White Name:   Melissa White Title:   Assistant
Treasurer

 

   S-1    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

GMAC LLC,
as Lender Agent and as Initial Lender By:   /s/ David C. Walker Name:   David C.
Walker Title:   Business Unit Treasury Executive

 

   S-2    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

RESIDENTIAL CAPITAL, LLC, as Guarantor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Assistant Treasurer

 

GMAC RESIDENTIAL HOLDING COMPANY, LLC, as Guarantor By:   /s/ Melissa White
Name:   Melissa White Title:   Assistant Treasurer

 

GMAC-RFC HOLDING COMPANY, LLC, as Guarantor By:   /s/ Melissa White Name:  
Melissa White Title:   Assistant Treasurer

 

HOMECOMINGS FINANCIAL, LLC, as Guarantor By:   /s/ Melissa White Name:   Melissa
White Title:   Assistant Treasurer

 

   S-3    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

RESIDENTIAL MORTGAGE REAL ESTATE HOLDINGS, LLC, as Obligor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

RESIDENTIAL FUNDING REAL ESTATE HOLDINGS, LLC, as Obligor By:   /s/ Melissa
White Name:   Melissa White Title:   Assistant Treasuer

 

HOMECOMINGS FINANCIAL REAL ESTATE HOLDINGS, LLC, as Obligor By:   /s/ Melissa
White Name:   Melissa White Title:   Assistant Treasurer

 

EQUITY INVESTMENT I, LLC,

as Obligor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

DEVELOPERS OF HIDDEN SPRINGS, LLC, as Obligor By:   /s/ John M. Peterson Name:  
John M. Peterson Title:   Treasurer

 

   S-4    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

DOA HOLDING PROPERTIES, LLC, as Obligor By:   /s/ John M. Peterson Name:   John
M. Peterson Title:   Treasurer

 

RFC ASSET HOLDINGS II, LLC, as Obligor By:   /s/ Melissa White Name:   Melissa
White Title:   Assistant Treasurer

 

PASSIVE ASSET TRANSACTIONS, LLC, as Obligor By:   /s/ Melissa White Name:  
Melissa White Title:   Assistant Treasurer

 

GMAC MODEL HOME FINANCE I, LLC, as Obligor By:   /s/ John M. Peterson Name:  
John M. Peterson Title:   Treasurer

 

EQUITY INVESTMENT IV, LLC, as Obligor By:   /s/ John M. Peterson Name:   John M.
Peterson Title:   Treasurer

 

   S-5    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

AMERILAND, LLC, as Obligor

 

By:   REG-PFH, LLC, its sole member

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

REG-PFH, LLC, as Obligor By:   /s/ John M. Peterson Name:   John M. Peterson
Title:   Treasurer

 

HOME CONNECTS LENDING SERVICES, LLC, as Obligor By:   /s/ John M. Peterson Name:
  John M. Peterson Title:   Treasurer

 

MINT I, LLC, as Obligor By:   /s/ John M. Peterson Name:   John M. Peterson
Title:   Treasurer

 

MINT I VFN HOLDINGS, LLC, as Obligor By:   /s/ John M. Peterson Name:   John M.
Peterson Title:   Treasurer

 

GMACR MORTGAGE PRODUCTS, LLC, as Obligor By:   /s/ John M. Peterson Name:   John
M. Peterson Title:   Treasurer

 

   S-6    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

DITECH, LLC, as Obligor By:   /s/ John M. Peterson Name:   John M. Peterson
Title:   Treasurer

 

RESIDENTIAL CONSUMER SERVICES, LLC,
as Obligor By:   /s/ John M. Peterson Name:   John M. Peterson Title:  
Treasurer

 

GMAC MORTGAGE USA CORPORATION, as Obligor By:   /s/ John M. Peterson Name:  
John M. Peterson Title:   Treasurer

 

RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC., as Obligor By:   /s/ John M.
Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-7    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

RFC ASSET MANAGEMENT, LLC
as Obligor By:   /s/ John M. Peterson Name:   John M. Peterson Title:  
Treasurer

 

RFC SFJV-2002, LLC, as Obligor

 

By:   RFC ASSET MANAGEMENT, LLC,
its sole member

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

RCSFJV2004, LLC, as Obligor

 

By:   RFC ASSET MANAGEMENT, LLC,
its sole member

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-8    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

EXHIBIT A

Exhibit 2.03(c)

SERVICING ADVANCE ACCOUNT CERTIFICATE

[  ], 200[  ]

Reference is hereby made to that certain Loan Agreement, dated as of June 4,
2008 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), among Residential Funding Company, LLC and
GMAC Mortgage, LLC as borrowers (the “Borrowers”), Residential Capital, LLC and
the other affiliates of the Borrowers party thereto as guarantors, the
affiliates of the Borrowers party thereto as obligors, GMAC LLC, as initial
lender (the “Initial Lender”), the financial institutions and other persons that
are or may from time to time become parties thereto as lenders, Wells Fargo
Bank, N.A. as first priority collateral agent and GMAC LLC, as agent for the
Initial Lender and the lenders (in such capacity, the “Lender Agent”).
Capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the Loan Agreement.

This certificate is being delivered by the Borrowers to the Lender Agent in
compliance with Section 4.02(b)(iii)(B) of the Loan Agreement. The Borrowers
hereby certify that:

 

  (a) [the Borrowers intend to withdraw $[            ] of Collections relating
to Servicing Advances (other than Net Cash Proceeds) currently on deposit in the
Servicing Advances Accounts (the “Withdrawal”);]

 

  (b) [the Borrowers intend to re-deposit $[            ] of amounts previously
withdrawn;]

 

  (c) the aggregate amount withdrawn and not re-deposited pursuant to
Section 4.02(b)(iii) plus the amount of the Withdrawal shall not exceed the
Excess Amount as of the date hereof. Such amount withdrawn and not re-deposited
as of the date hereof is $[            ];

 

  (d) as of the date hereof, no Default has occurred and is continuing, and no
Default would result from the Withdrawal; and

 

  (e) based on ResCap Treasury’s reasonable estimate in accordance with its
prior practices for calculations under the Loan Agreement, no Borrowing Base
Deficiency will result from the Withdrawal.

[Remainder of Page Intentionally Left Blank]

 

   Exhibit A-1    Ninth Loan Agreement Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first set forth above.

 

GMAC MORTGAGE, LLC,

as Borrower

By:       Name:   Title:

 

RESIDENTIAL FUNDING COMPANY, LLC, as Borrower

By:       Name:   Title:

 

   Exhibit A-2    Ninth Loan Agreement Amendment